Application for Withdrawal of Registration Statement November 12, 2015 U.S. Securities and Exchange Commission Division of Corporation Finance Washington, D.C.20549 Re: Blue Sky Media Corporation Registration Statement on Form S-1 Filed November 2, 2015 File No. 333-207741 To Whom It May Concern: Blue Sky Media Corporation (the “Company”) recently changed its name to Life Clips, Inc. and desires to withdraw its registration statement on Form S-1 which was filed on November 2, 2015.Subsequent to the filing, the Company determined it was not prepared to go forward with the filing at this time.Accordingly, the above referenced registration was premature and we request that it be withdrawn.In connection with this application for withdrawal, please note the following: 1. We understand the fee paid upon the filing of the registration statement will not be refunded to us; 2. No securities were sold in connection with the offering; and 3. The Company may undertake a subsequent private offering in reliance on Section 230.155(c) of the General Rules and Regulations of the Securities Act of 1933. Very truly yours, /s/ Robert F. Gruder Robert F. Gruder Chief Executive Officer Life Clips, Inc. 233 S. Sharon Amity Rd. Suite 201 Charlotte, NC 28211 800-292-8991 www.lifeclips.com
